United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2481
                                    ___________

Robert D. McGrew,                          *
                                           *
              Appellant,                   *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the Eastern
Ronald Hasty, Patrolman Ninth              * District of Missouri.
District, in both individual and official *
capacities,                                *        [UNPUBLISHED]
                                           *
              Appellee.                    *
                                      ___________

                          Submitted: January 25, 2001

                                Filed: January 31, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

        Missouri inmate Robert D. McGrew appeals from the district court’s1 adverse
ruling on a motion to dismiss in his action for damages and recovery of property.
Having reviewed the district court’s ruling de novo, we conclude that Mr. McGrew
failed to avail himself of adequate post-deprivation remedies under Missouri law, e.g.,


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
an action for replevin, conversion, or return of stolen property. See Mo. Rev. Stat. §
542.301.1(1) (Supp. 1998); Hudson v. Palmer, 468 U.S. 517, 529-30 (1984); Harris v.
St. Louis Police Dep’t, 164 F.3d 1085, 1086 (8th Cir. 1998) (per curiam); Perez v.
Boatmen’s Nat’l Bank of St. Louis, 788 S.W.2d 296, 299 (Mo. Ct. App. 1990). Mr.
McGrew argues that the state court has rejected his attempts to file a replevin action,
but we do not address this argument because he did not raise it below and he supports
it with evidence that was not before the district court. See Crawford v. Runyon, 79
F.3d 743, 744 (8th Cir. 1996); Ryder v. Morris, 752 F.2d 327, 332 (8th Cir.), cert.
denied, 471 U.S. 1126 (1985).

        We deny Mr. McGrew’s pending motion, but we modify the dismissal of his
state law claims to be without prejudice, see Labickas v. Ark. State Univ., 78 F.3d 333,
334-35 (8th Cir.) (per curiam), cert. denied, 519 U.S. 968 (1996). In all other respects,
we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-